Exhibit 10.5

 

RESIGNATION AND CONSULTING AGREEMENT

 

HCP, Inc., and its affiliates and subsidiaries (hereinafter collectively
“Company”) and Mark A. Wallace (“Wallace”) hereby agree to end their employment
relationship on the following basis:

 

1.                                       Wallace has voluntarily resigned from
his position as Executive Vice President - Chief Financial Officer and Treasurer
and all other employment relationships with the Company effective Tuesday,
March 31, 2009.  Wallace will be paid his normal salary through that date, any
earned but unused vacation and personal days, and all outstanding expense
reports.  In addition, on March 15, 2009, 4,000 shares of HCP restricted stock
granted to Wallace on March 15, 2004 will vest.

 

2.                                       Prior to his departure on March 31,
2009, Wallace will cooperate fully in a professional manner to complete his
normal duties and responsibilities and to accomplish a smooth and amicable
transition of such duties and responsibilities to the persons designated by the
Company to assume them.  In addition, Wallace will return to the Company by
March 31, 2009, all files, records, credit cards, keys, equipment, and all other
Company property or documents maintained by Wallace for the Company’s use or
benefit.

 

3.                                       Wallace represents that Wallace is
signing this Agreement voluntarily and with a full understanding of and
agreement with all of its terms, for the purpose of receiving the additional pay
and benefits from the Company set forth below.

 

4.                                       In reliance on Wallace’s agreement with
the terms, representations, and releases in this Agreement, the Company will
provide Wallace (or other entity designated by Wallace formed and controlled by
Wallace through which he may conduct business) with the following additional pay
and benefits:

 

a.                                       On March 31, 2009, the Company will pay
Wallace a $92,500 discretionary cash bonus, less legally required deductions, as
recognition for his service to the Company during the first three months of
2009.

 

b.                                      The consultancy relationship set forth
in paragraph 5 of this Agreement.

 

c.                                       The Company will reimburse Wallace’s
actual attorney fees and costs incurred for his attorney’s review of and advice
regarding this Agreement, to a maximum of $6000.  This reimbursement will be
made directly to Wallace’s attorney upon the presentment of a statement of fees
actually incurred.

 

Wallace agrees that Wallace is not entitled to receive, and will not claim,
entitlement to any compensation not provided for in this Agreement, including
but not limited to any bonus, stock grant or option, or other incentive
compensation.

 

1

--------------------------------------------------------------------------------


 

5.                                       Wallace has agreed to continue to
assist the Company in a consulting relationship during a twelve month consulting
period from April 1, 2009 to and including March 31, 2010 (“Consultancy Period”)
on the following terms.  During such Consultancy Period,

 

a.                                       Wallace will be reasonably available to
consult as needed on matters familiar to him as a result of his working with the
Company, provided, however, that such consultancy is non-exclusive and will in
no way interfere with other consulting or employment relationships with others.

 

b.                                      Wallace agrees that if he accepts any
consulting or employment relationship with a direct competitor of the Company
during the Consultancy Period, the Consultancy Period, and all of the benefits
and payments to him provided by this paragraph 5, will automatically end.  No
other consequence for going to work for a direct competitor is contemplated by
this agreement.

 

c.                                       During the Consultancy Period, Wallace
agrees that he will not, directly or indirectly, solicit or encourage Company
employees to leave employment with the Company.

 

d.                                      The Company will pay Wallace (or other
entity designated by Wallace formed and controlled by Wallace through which he
may conduct business) a consulting fee of $60,000 per month, without offset or
deduction of any kind, payable by the end of each month during such Consultancy
Period, and Wallace will be responsible for all taxes owed on such payments.

 

e.                                       The Company will reimburse Wallace his
cost of his COBRA premiums for up to 18 months to enable him and his family to
maintain his current insurance benefits (including medical, dental and vision)
if he elects to exercise his COBRA rights, plus payment of an additional
reasonable gross-up amount so that the Company reimburses him for the tax
liability arising from the Company’s reimbursement of his COBRA premiums.

 

f.                                         Wallace will continue to vest in
12,118 shares of restricted stock or any restricted stock units that are
scheduled to vest during the Consultancy Period, but will not vest in any stock
options during this time.

 

g.                                      For the length of the Consultancy Period
only, Wallace will continue to receive dividends issued on his restricted stock
and restricted stock units that will vest during the Consultancy Period.

 

During the Consultancy Period, Wallace agrees that he is retained solely as an
independent contractor to the Company.  Wallace agrees that he is not, and will
not claim or represent himself to be, an employee or agent of the Company, that
he has no authority to enter into any contracts or agreements on behalf of the
Company or to otherwise bind the Company in any manner, and that he will not
represent to any person or entity that he has any such authority.

 

--------------------------------------------------------------------------------


 

6.                                       Apart from the 4,000 shares of
restricted stock referred to in paragraph 1 of this Agreement and the continued
vesting of currently scheduled restricted stock and restricted stock units
referred to in paragraph 5f of this Agreement, Wallace acknowledges that he has
no other restricted stock, restricted stock units, or stock options to which he
has any entitlement or rights.  Wallace hereby waives any claims to earning,
vesting, or receiving any additional dividends, restricted stock, restricted
stock units, or stock options other than those permitted by this paragraph and
paragraph 5g.

 

7.                                       In exchange for the additional pay and
benefits provided herein, Wallace also promises

 

a.                                       not to use or disclose any confidential
information, trade secrets, or financial, personnel, proprietary information, or
client information which Wallace learned while employed by the Company.

 

b.                                      not to disparage the Company or its
management, services, or investments.  This promise shall in no way preclude
Wallace from giving truthful testimony pursuant to any legal order or in
response to any governmental inquiry.

 

c.                                       not to encourage or assist any other
person or entity to assert any legal claim against any Released Party in this
Agreement, which obligation shall not prohibit his giving truthful testimony in
response to any legal order or in any governmental inquiry.

 

If Wallace breaches any of the promises, representations, or releases in this
Agreement, the Company may stop any payments or benefits otherwise owing under
this Agreement and may seek additional relief or remedy as provided herein.

 

If Wallace believes that any payment or benefit in paragraph 5 has not been
properly paid to him, he shall advise the Company’s General Counsel in writing,
and the Company shall have fifteen (15) days to correct any mistaken or
inadvertent non-payment.  If the Company has not corrected such non-payment
within 15 days and if after adjudicating the matter in arbitration, the
arbitrator finds that the Company did not have a valid basis for discontinuing
the Consultancy Period payments, the arbitrator will award Wallace his
reasonable attorneys’ fees in addition to the restoration of the Consultancy
Period benefits.  In addition, if the arbitrator finds that the Company had no
basis to discontinue the Consultancy Period payments, the arbitrator will award
Wallace an additional $100,000 as liquidated damages in lieu of the financial
injury that would be incurred by Wallace as a result of the delay in payment,
such damages being difficult to assess otherwise.

 

8.                                       Wallace does hereby, for Wallace and
Wallace’s heirs, successors and assigns, release, acquit and forever discharge
the Company, and its officers, directors, managers, employees, representatives,
lawyers, insurers, agents, trustees, related entities, affiliates, subsidiaries,
and each of their respective divisions, groups, business units, associates,
owners, stockholders, predecessors, successors, heirs, and assigns, employee
welfare benefit plans and pension or deferred plans under Section 401 of the
Internal Revenue Code of 1954, as amended, and their trustees, administrators
and other fiduciaries or representatives, and all persons acting by, through,
under, or in concert with

 

--------------------------------------------------------------------------------


 

them, or any of them (the “Released Parties”), of and from any and all waiveable
claims, actions, charges, complaints, causes of action, rights, demands, debts,
damages, or accountings of whatever nature, known or unknown, which Wallace or
Wallace’s heirs may have against such persons or entities based on any act or
omission which occurred prior to the effective date of this Agreement, including
but not limited to those related to, or arising from, Wallace’s employment with
the Company or his resignation, provided, however, that nothing in this
paragraph or paragraph 10 of this Agreement changes or waives Wallace’s rights
to be defended and indemnified in accordance with the terms of his
Indemnification Agreement with the Company dated February 14, 2008, and Wallace
will be continued on the Company’s D&O liability insurance policy for the
duration of the Indemnification Agreement.

 

The Company does hereby release, acquit and forever discharge Wallace of and
from any and all waiveable claims, action, charges, complaints, causes of
action, rights, demands debts, damages or accountings of whatever nature that
are based on information presently known to the Company’s Board of Directors or
its Chief Executive Officer Jay Flaherty.

 

9.                                       In exchange for material portions of
the additional pay and benefits provided in paragraph 3 and in accordance with
the Older Workers Benefit Protection Act, Wallace hereby knowingly and
voluntarily waives and releases all rights and claims, known and unknown,
arising under the Age Discrimination In Employment Act of 1967, as amended,
which he might otherwise have had against the Released Parties regarding any act
or omission which occurred on or before the effective date of this Agreement.

 

10.                                 It is further understood and agreed that as
a condition of this Settlement, all rights under Section 1542 of the Civil Code
of the State of California are expressly waived by Wallace.  Such Section reads
as follows:

 

“A General Release does not extend to claims which a creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Wallace affirms that this waiver of Section 1542 is not a mere recital.  Wallace
affirms that he is aware that the Company would not have entered into this
Agreement but for Wallace’s agreement to a full waiver of all waiveable claims
of any type and description, including unknown claims.

 

11.                                 This Agreement contains all of the terms,
promises, representations, and understandings made between the parties and
supersedes any previous representations, understandings, or agreements, except
for (a) the Arbitration Agreement referred to in paragraph 13 of this Agreement,
(b) any agreement by Wallace regarding confidentiality and/or protection of
Company information, property, or trade secrets, and the HCP Insider Trading
Policy signed by Wallace on August 8, 2008, and (c) Indemnity Agreement signed
by Wallace on February 14, 2008, all of which agreements shall continue in full
force and effect.  Furthermore, the terms of this Agreement cannot be modified
or amended in any way except by a writing signed by Wallace and an executive
officer of the Company.

 

--------------------------------------------------------------------------------


 

12.                                 Wallace is hereby advised (a) to consult
with an attorney prior to signing this Agreement and (b) that he has 21 days in
which to consider and accept this Agreement by signing this Agreement, which
should then be promptly returned to the Company’s General Counsel.  In addition,
Wallace has a period of 7 days following his signing of this Agreement in which
he may revoke the Agreement.  If Wallace does not advise the Company (by a
writing received by the Company’s General Counsel within such 7 day period) of
his intent to revoke the Agreement, the Agreement will become effective and
enforceable upon the expiration of the 7 days.

 

13.                                 The Company and Wallace have entered into an
agreement dated January 20, 2005 to arbitrate disputes arising out of or
relating to their employment relationship (the “Arbitration Agreement”).  Any
disputes arising out of or relating to this Agreement, as well as any other
matters that are subject to the Arbitration Agreement, shall be subject to
determination through final and binding arbitration in accordance with the
Arbitration Agreement.

 

HCP, Inc.

 

Mark A. Wallace

 

 

 

 

 

 

By:

/s/Edward J. Henning, Esq.

 

By:

/s/Mark A. Wallace

 

Edward J. Henning, Esq.

 

Date Signed: February 28, 2009

 

Executive Vice President and General Counsel

 

 

 

--------------------------------------------------------------------------------